Citation Nr: 1029749	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  05-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1972 to July 1975.  His discharge from a period of service from 
November 1980 to September 1982 has been found to have been under 
dishonorable conditions and compensation related to injury or 
disease incurred during this period of service is barred.  See 
38 C.F.R. § 3.12 (2009).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center in (RO) of the 
Department of Veterans Affairs (VA).  In January 2007, the 
Veteran testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing is 
of record.  The case was remanded for additional development in 
December 2007 and March 2009.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") held that an initial claim of 
entitlement service connection for PTSD should also be read as 
including other psychiatric disorder diagnoses reasonably raised 
by the symptoms described and all information obtained in support 
of the claim.  Therefore, the issue on appeal as to this matter 
has been revised to include consideration of the other applicable 
diagnoses of record in this case.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  An August 2002 rating decision denied reopening a claim for 
entitlement to service connection for a back disorder; the 
Veteran was notified of the determination but did not appeal.

3.  Evidence added to the record since the August 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for entitlement to service connection 
for a back disorder.


CONCLUSION OF LAW

New and material evidence was not received and the claim for 
entitlement to service connection for a back disorder may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran in letters from the RO dated 
in February 2003 and April 2009.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in March 2006.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court also held that in order to successfully reopen 
a previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The April 2009 
notice in this case adequately informed the Veteran of the 
evidence necessary to reopen his claim.

The notice requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized records 
relevant to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not cause 
any prejudice to the appellant.

New and Material Evidence Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in- service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Veteran's claim for service connection for a back disability 
was denied by the RO in prior final rating decisions in June 1984 
and April 1995.  In the most recent prior final rating decision 
of record in August 2002, the RO denied reopening a claim for 
entitlement to service connection for a back disorder.  It was 
noted that the evidence of record demonstrated that the Veteran 
had a present back disability and, in essence, that an earlier 
rating decision found back problems noted in service were acute 
and had resolved prior to separation.  The Veteran did not appeal 
and the August 2002 rating decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

The evidence added to the record since the August 2002 rating 
decision includes testimony and statements from the Veteran 
reiterating his claim and treatment records indicating diagnoses 
of chronic low back pain and spinal stenosis post spinal fusion 
without opinion as to etiology.  VA treatment records dated in 
July 2003 noted he reported he twisted his back pulling a heavy 
hand truck in 1974 during active service.  An October 2006 report 
noted he injured his back in 1975 when he moved the wrong way 
while on maneuvers.  The Veteran testified in January 2007 that 
he sustained a back injury during active service while marching 
and that he was placed in a body cast.  

Based upon a comprehensive review, the Board finds the evidence 
added to the record since the August 2002 rating decision does 
not raise a reasonable possibility of substantiating the claim.  
There is no new or material evidence demonstrating that the 
Veteran's back disability was either incurred or aggravated as a 
result of active service.  The Court has held that evidence which 
is simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Therefore, the claim for entitlement to 
service connection for a back disorder may not be reopened.  


ORDER

As new and material evidence was not received to reopen a claim 
for entitlement to service connection for a back disorder, the 
appeal is denied.


REMAND

A review of the record shows the Veteran was notified of the VCAA 
duties to assist and of the information and evidence necessary to 
substantiate his remaining service connection claim by 
correspondence dated in February 2003, November 2003, February 
2005, January 2008, and April 2009.  He was also notified that 
the VCAA applied to all elements of a claim in March 2006.  

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to obtain 
any relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  In the case of records requested to 
corroborate a claimed stressful event in service, the claimant 
must provide information sufficient for the records custodian to 
conduct a search.  38 C.F.R. § 3.159(c)(2).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (2009).  
Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) as the governing criteria 
for diagnosing PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service records 
may corroborate an account of a stressor incident.  Examples of 
such evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3).

In this case, the Board notes that service treatment records show 
the Veteran was provided a diagnosis of situational depression in 
November 1973 and referred for a psychiatric consultation.  There 
is no evidence of a subsequent psychiatric examination or any 
evidence of a period of hospitalization for a suicide attempt in 
1974.  The Veteran's July 1975 separation examination revealed a 
normal clinical psychiatric evaluation.  Service personnel 
records show the Veteran was disciplined for failure to go to an 
appointed place of duty in May 1973, October 1973, January 1974, 
and July 1975.  His duty and conduct proficiency ratings are 
consistent throughout his first period of active service.  
Records show the Veteran was recommended for reenlistment by his 
superior officers in January 1975.  

VA treatment records include diagnoses of depression and PTSD 
without evidence of a diagnosis or specific stressor related to 
service.  Numerous reports, however, include reference to the 
Veteran's report of physical, emotional, and sexual abuse as a 
child.  At his personal hearing in January 2007 the Veteran 
reported that during active service men accosted him "for sexual 
favors and stuff" and that he got in a lot of trouble for being 
defensive about it.  In VA correspondence dated in April 2009 the 
Veteran was requested to provide specific details as to the 
personal trauma he experienced during active service.  No 
response was apparently received.

On VA examination in July 2009 the Veteran reported he was 
sexually assaulted by a superior officer during active service in 
January 1974 at Camp Hanson in Okinawa, Japan, and that he 
attempted suicide by slitting his wrists and was treated in sick 
bay.  The examiner noted that the claims file was reviewed, but 
inexplicably found the Veteran's report of sexual assault and a 
suicide attempt in January 1974 to have been established facts 
without any explanation as to the bases of those conclusions.  
There is no indication in the claims file that these specific 
claims had been previously reported or verified.  In summary, the 
examiner stated that the Veteran's PTSD was directly related to 
his military sexual trauma and found that his having been 
traumatized by witnessing his brother's death to not be directly 
related to his specific symptomatology.  No rationale for this 
opinion was provided.  The examiner did not identify any 
supporting evidence as to these specific matters nor was an 
opinion provided as to whether any evidence of a change in 
behavior was considered to have demonstrated that a personal 
assault actually occurred.  The examiner also found that the 
Veteran had major depressive disorder with psychotic features 
that was due to PTSD despite numerous documents of record that 
contain diagnoses of major depressive disorder without any 
psychiatric findings of PTSD.  In light of the apparent 
inconsistencies in the examiner's report as to the evidence of 
record, the Board finds additional development is required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination by a psychiatrist or 
psychologist for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) that 
he has an acquired psychiatric disorder, to 
include PTSD, as a result of active 
service.  An opinion should be provided as 
to whether the evidence of record indicates 
that a personal assault occurred.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for Initial Evaluations for PTSD, 
revised on April 2, 2007.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


